Citation Nr: 0508712	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  98-17 570A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for Charcot-Marie Tooth 
Disease, claimed as a neurological disability of the hands 
and feet.  


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk


INTRODUCTION

The veteran served on active duty from January 1971 to 
September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision from the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

The June 1998 rating decision denied the veteran's claim for 
entitlement to 
service-connection for neurological problems of the hands and 
feet.  


FINDINGS OF FACT

1.  All notification and development action to fairly 
adjudicate the claim for entitlement to service-connection 
for Charcot-Marie Tooth Disease, claimed as a neurological 
disability of the hands and feet has been accomplished.  

2.  Service medical records are negative for notation 
pertaining to Charcot-Marie Tooth Disease or a diagnosis of a 
neurological disability.  

3.  Post-service medical records fail to establish a nexus 
between the current diagnosis of record and service.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service-
connection for Charcot-Marie Tooth Disease, claimed as a 
neurological disability of the hands and feet, are not met.  
See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), is applicable to this 
appeal.  This law redefines the obligations of VA with 
respect to the duty to assist; the duty to obtain medical 
opinion where necessary; and it also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted; 
therefore, the AOJ could not have complied with the timing 
requirement, as the statute had not yet been enacted.  In 
Pelegrini the Court noted that, where the initial unfavorable 
decision was rendered prior to the enactment of the VCAA, the 
AOJ did not err in failing to comply with the timing 
requirements of the notice.  However, the Court did note that 
in such cases, the veteran would still be entitled to "VCAA 
content-complying notice" and proper subsequent VA process.  
Pelegrini, 18 Vet App. at 120.

In this case, in a letter dated in April 2004, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence that pertains to the claim.  Thereafter, his claim 
was readjudicated in an October 2004 supplemental statement 
of the case.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, in accordance with Pelegrini, supra, the Board finds 
that the RO did not err with respect to the timing of the 
VCAA notice requirement, as the VCAA had not been enacted at 
the time of the decision on appeal.  Moreover, the notice 
provided to the appellant in April 2004, was provided by the 
AOJ prior to the transfer of the veteran's case to the Board 
in January 2005, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was re-
adjudicated, and a supplemental statement of the case was 
provided to the veteran.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial to the claimant.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and a VA examination 
report.  Further, the veteran was advised of the medical 
records which the RO was unable to obtain.  

Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law and 
adjudication of the claim poses no risk of prejudice to the 
veteran.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001) (VCAA does not require remand where VA 
thoroughly discussed factual determinations leading to 
conclusion and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claims, because the VCAA had not changed 
the benefit-of-the-doubt doctrine); and Bernard v. Brown, 4 
Vet. App. 384 (1993).


Factual Background

The veteran's service medical records show that upon entry 
into the Navy, he was noted to suffer from anxiety, but his 
neurological functioning was normal.  The service medical 
records are completely negative for complaints of a 
neurological disability of the hands and feet.  In June 1971 
he was evaluated for complaints of nervousness and 
apprehension.  The examiner felt he had an unstable 
personality and was suffering from an acute anxiety reaction 
produced by a situational reaction to family and home 
problems.  A hardship discharge was recommended.  One month 
later the veteran turned himself in to the drug exemption 
officer for drug abuse.  He reportedly had used LSD, 
marijuana, and mescaline.  He was noted not to be addicted, 
but to being involved in the drug culture.  At discharge, the 
Report of Medical Examination indicated that his neurological 
functioning was normal.  

The post-service medical records reveal that the veteran 
underwent a VA examination in May 1998.  The examiner noted 
that the veteran appeared to be a good historian.  The 
veteran related that his arms and legs "always" had achy 
muscles after exercise and tended to fatigue easily.  He gave 
a history of having slight generalized aches of his joints 
for many years without any definite flare-ups; he stated that 
he has always had muscle aches after exercising, which became 
most noticeable during basic training; and he had reason to 
believe that some of his immediate family members may have 
had similar muscular problems.  The veteran was diagnosed 
with Charcot-Marie Tooth Disease (familial degeneration of 
the nervous system).  

The veteran also submitted information from the Charcot-Marie 
Tooth Association, pertaining to Charcot-Marie Tooth Disease.  
One document pertained to a drug interaction warning 
regarding drugs such as Prozac, Zoloft, Paxil and Luvox and 
their potential to interact with over-the-counter cold 
remedies.  Another document provided a neurotoxic drug list.


Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and an organic disease of 
the nervous system become manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§  3.307, 
3.309 (2003).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2003).  When there 
is an approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2003).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz at 1365.


Analysis

Upon review of the veteran's service medical records, post-
service medical records, and assertions, the Board concludes 
that Charcot-Marie Tooth Disease, claimed as a neurological 
disability of the hands and feet, was not incurred in or 
aggravated by service.  38 C.F.R. § 3.303.  

Service medical records do not contain a diagnosis of 
Charcot-Marie Tooth Disease, nor do they reveal any 
neurological disability.  The veteran had no complaints of 
numbness, tingling, weakness or fatigue noted during service.  
As noted above, the veteran's neurological functioning was 
noted as normal.  

Post-service medical records reveal that Charcot-Marie Tooth 
Disease was diagnosed many years after service, specifically, 
during the May 1998 VA examination.  No medical evidence is 
of record showing the disorder prior to that date.  In fact, 
on his application for compensation and on the medical 
release forms to obtain private records, the veteran first 
noted treatment in 1985, approximately 14 years after his 
discharge from service.

Moreover, although the veteran contends that medication he 
took in service aggravated his neurological disorder, the 
service medical records fail to reveal that the veteran was 
prescribed medication during service.  Regardless, there is 
no medical evidence showing that the veteran's disorder was 
in any way impacted by medication prescribed at any point in 
time, let alone during service.  Further, the absence of any 
neurological symptoms being noted during service suggests 
that any medication that may have been given during service 
had no impact on his neurological functioning.

While the evidence of record shows that the veteran has been 
diagnosed with Charcot-Marie Tooth Disease, there is no 
objective evidence of the disability during service, nor has 
the disorder been shown to a compensable level within one 
year following discharge from service.  

Although the Board acknowledges the veteran's contentions 
pertaining to the etiology of the neurological disability of 
the hands and feet, his contentions alone are insufficient.  
There must be medical evidence tending to show that the 
disability was incurred in service, aggravated by service, or 
that the disability can be medically linked to service.  The 
veteran, as a laymen, is not competent to give opinions 
regarding medical causation or diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

For the reasons noted above, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection, and the claim must be denied.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Entitlement to service connection for Charcot-Marie Tooth 
Disease, claimed as a neurological disability of the hands 
and feet, is denied.  


	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


